Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 1 of 23

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

sEcURlTIEs AND EXCHANGE
CoMMlssloN, Civil Action No. ls-Cv-__ L_)
Plaintiff,

v. JURY TRIAL DEMANDED

ROGER KNOX, WINTERCAP SA,
MICHAEL T. GASTAUER, WB21 US
INC., SILVERTON SA INC., WB21 NA
INC., C CAPITAL CORP., WlNTERCAP
SA INC. AND BZ CAP INC.

Defendants.

RAIMUND GASTAUER, SIMONE
GASTAUER FOEHR, AND B21 LTD.
Relief Defendants.

 

 

Plaintiff’s Memorandum in Support of its Emergency Ex Parte Motion for a Temporary
Restraining Order. Order Freezing Assets. and Order for Other Equitable Relief

Plaintiff Secun'ties and Exchange Commission (the “Commission”) submits this
memorandum of law, as well as the Declaration of Trevor Donelan (the “Donelan Decl.”) and
related Exhibits, in support of its emergency ex parte motion for a temporary restraining order,
order freezing assets, and order for other equitable relief as to defendants Roger Knox (“Knox”),
Wintercap SA (f/k/a Silverton SA), Michael T. Gastauer (“Gastauer”), WB21 US Inc., Silverton
SA Inc., WB21 NA Inc., C Capital Corp., Wintercap SA Inc., and B2 Cap Inc. (collectively, the
“Defendants”), and as to relief defendants Raimund Gastauer, Simone Gastauer Foehr, and B21
Ltd. (the “Relief Defendants”).

PRELIMINARY STATEMENT
Thjs case concerns a multi-year international fraudulent scheme perpetrated by Knox,

through his entity Wintercap SA, and Gastauer, through numerous entities under his control.

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 2 of 23

More specifically, Knox schemed to defraud investors by evading the federal securities laws that
govern the sale of stock by individuals who controlled publicly traded companies ( “control
persons”). Knox’s scheme involved him coordinating with control persons from scores of small
companies With thinly traded stock to illegally dump that stock into the public securities markets,
and profit from the sales.

Stock held by control persons generally must be registered with the Commission before it
can be sold. Otherwise, that stock is subject to sale limitations. Stock held by control persons is
also frequently subject to public disclosure obligations. These legal requirements are designed to
create market transparency by granting investors access to material information, including
information reflecting from whom the investors are (or would be) buying stock, the identities of
the control persons of the company in Which investors are investing, and what those control
persons are doing with their own stock.

ln an effort to evade these requirements, control persons coordinating with Knox
disguised their securities holdings and transactions by using shell, or “norninee,” companies and
sophisticated trading schemes. Knox was integral to facilitating these efforts. Indeed, starting
no later than June 2015, Knox provided a trading platform_Wintercap SA_that was designed
to obscure the ownership interests of control persons in more than 50 publicly traded companies
The basic mechanics of the Wintercap SA fraud were as follows.l

First, control persons coordinating with Knox (Knox’s “Clients”) transferred their stock

to Wintercap SA. Donelan Decl. 111| 10, 12, 13, 24. Second, to obscure stock ownership,

 

' For most of June 2015 to the present (the “Relevant Pen`od”), Wintercap SA was known as
Silverton SA, but Knox changed the name to Wintercap SA in or about 2018, presumably to
avoid the heightened scrutiny that was following him at broker-dealers and banks. For
convenience, the entity is referred to in this memorandum as Wintercap SA, whether during the
time period that it was known as Silverton SA or afrer.

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 3 of 23

Wintercap SA often became the record holder of the stock, which meant that Wintercap SA, on
paper, Was the purported owner of the relevant shares; not the control persons. Ld. 11 21. Third,
Knox, through Wintercap SA, carefully coordinated the deposit and sale of control persons’
stock through numerous omnibus brokerage accounts.2 § ‘|Hl 10, 12, 24. And, in an effort to
avoid scrutiny from brokers when selling large quantities of stock, Knox lied on critical forms
maintained by brokerage firms. Ld. 1[1] 10, 12; Complaint, 1111 38-44, 66-70. Wintercap SA then
dumped the stock of control persons for proceeds of approximately $165 million. Ld. 111 18, 19.
In return, Wintercap SA earned approximately 6% of sale proceeds. Ld. 11 26.

In order to fimnel the proceeds of the scheme to third parties, Knox relied on Gastauer.
Gastauer and his defendant entities substantially assisted Knox by, among other things, providing
a sham banking network through which he laundered the proceeds of the scheme. Gastauer
repeatedly lied to banks to obscure Knox’s identity, and helped to transfer money to, or on behalf
of, the ultimate beneficiaries of the scheme. Ld. il 19; Complaint im 96-98. Gastauer and his
family also garnered significant financial benefits from Wintercap SA’s illegal stock sales.
Indeed, Gastauer transferred millions of dollars in proceeds from the fraud to accounts held for
the Relief Defendants or Gastauer’s own personal accounts. l_d. 1{1] 15-20.

The conduct described herein has left a wake of harmed investors; people who bought
control persons’ stock, often in the aftermath of promotional campaigns designed to increase the
stocks’ price, and Who are now left with worthless shares. l_d. 1111 27-34.

In light of the foregoing conduct, and as set forth further below, the Commission has
charged Knox and Wintercap SA with engaging in a scheme to defraud pursuant to Section lO(b)

of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rules lOb-5(a) and (c)

 

2 An omnibus brokerage account generally does not reveal the identity of the underlying
beneficial owner of the stock.

Case 1:18-CV-12058-RGS Document 4 Filed 10/02/18 Page 4 of 23

thereunder, and Sections l7(a)(1) and (3) of the Securities Act of 1933 (the “Securities Act”);
making material misstatements in violation of Section 10(b) of the Exchange Act and Rule 10b-
5(b) thereunder, and Section l7(a)(2) of the Securities Act; aiding and abetting the primary
violations of Section 10(b) of the Exchange Act, Rule 10b-5(a) and (c) thereunder, and Sections
l7(a)(l) and (3) of the Securities Act, committed by certain control persons; and, selling
unregistered stock, or aiding and abetting the sale of unregistered stock, in violation of Sections
5(a) and (c) of the Securities Act.3 The Commission has also charged Gastauer and six of his
entities with aiding and abetting Knox’s and Wintercap SA’s unregistered stock sales and
fraudulent conduct, and three Relief Defendants who were beneficiaries of the scheme.

The Commission seeks a temporary restraining order to be followed by an order
preliminarily enjoining the Defendants from future violations of the aforementioned federal
securities laws. As set forth further below, the evidence establishes that the Commission is
likely to succeed on the merits of its claims, warranting the issuance of the requested orders.
The Commission also seeks an asset freeze. Knox has already orchestrated the sales of at least
50 publicly traded companies’ stock, and has generated approximately $165 million in proceeds
from investors who purchased the stock, most of which Knox funneled through Gastauer’s bank
accounts. Donelan Decl. 1[ 18. The evidence detailed below demonstrates a substantial risk of
irreparable hamr_that is, the dissipation and further concealment of assets that could be used to

compensate investor-victims--that Warrants the requested emergency relief.

 

3 The Commission has also charged the Defendants with acting as unregistered brokers or dealers
in violation of Section lS(a) of the Exchange Act,

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 5 of 23

STATEMENT OF FACTS
I. BACKGROUND
A. Statutory Framework Concerning the Sale of Securities: Control Persons

and Underwriters

Before stock can be sold to the public, the person issuing or selling the stock must either
(a) register that stock with the Commission pursuant to Section 5 of the Securities Act; (b) rely
on an exemption from registration; or (c) comply with the sale conditions outlined in
Commission Rule 144, which provides a safe harbor for selling unregistered stock, w 15
U.S.C. §§ 77d & 77e; 17 C.F.R. § 230.144. lmportantly, even if a public company registers its
stock at the time the company issues the stock to investors, those investors Lst comply with the
aforementioned registration, exemption, or safe harbor rules before distributing (selling) that
stock to other investors. §ng:, § 230.144 (preamble).

Absent registration, an exemption or safe harbor must apply to the sale of unregistered
stock before that stock can be sold. One such exemption is Section 4(a)(l) of the Securities Act,
which exempts from registration the ordinary sale of stock, but explicitly does not exempt sales
by “an issuer, underwriter, or dealer.” 15 U.S.C. § 77d(a)(l) (emphasis added). An
“‘underwriter’ means any person who has purchased from an issuer with a view to, or offers or
sells for an issuer in connection with, the distribution of any security.” 15 U.S.C. § 77b(a)(11)
(emphasis added). The definition of an “‘issuer’ [includes] any person directly or indirectly
controlling or controlled by the issuer.” Ld. Simply put, an underwriter basically includes

anyone who sells stock for a control person (i.e., an “issuer”). And an underwriter-and control

Case 1:18-CV-12058-RGS Document 4 Filed 10/02/18 Page 6 of 23

persons selling stock through the underwriter_cannot rely on the Section 4(a)(1) exemption
from securities registration4

Commission Rule 144, however, provides a safe harbor to investors seeking to sell
unregistered stock in the absence of an exemption. But Commission Rule 144 applies w if
certain conditions are met. The conditions that trigger the applicability of Commission Rule 144
depend, in large part, on whether the stock in question would be sold for the account of an
“affiliate.” An “affiliate” is a person in a relationship of control with an issuer and, for purposes
of this memorandum, is synonymous with a “control person.” w 17 C.F.R. § 230.144(a)(l).
When selling stock for the account of a control person_which was the essence of Knox’s
business model_such sales are subject to strict limitations on the amount of stock that can be
sold and have specific disclosure obligations See generally C.F.R. § 230.144. In short, control
persons cannot secretly dump unlimited quantities of stock into the securities markets.5 Ld.

B. Statutory Framework Concerning the Sale of Securities by Brokers

In some instances, brokers rely on Section 4(a)(4) of the Securities Act to sell stock
without a registration statement, which section exempts “brokers’ transactions.” 15 U.S.C. §
77d(a)(4). “The term brokers ’ transactions in Section 4(a)(4) includes transactions in which a
broker ‘[a]iier reasonable inquiry is not aware of circumstances indicating that the person for
whose account the securities are sold is an underwriter with respect to the securities or that the

transaction is part of a distribution of securities of the issuer.”’ 17 C.F.R. § 230.144(g)(4)

 

4 There are other exemptions to securities registration, but none apply to the fact pattern set forth
herein. The Commission highlights the Section 4(a)(1) exemption because it generally govems,
and exempts from registration, the resale of stock in securities markets by typical investors.

5 Specifically, if you are a control person, the number of securities you may sell during any
three-month period cannot exceed 1% of the outstanding shares of the same class being sold.
But, Knox generally sold more than 1% of each company’s issued and outstanding stock for his
clients. Donelan Decl. 11 25.

Case 1:18-CV-12058-RGS Document 4 Filed 10/02/18 Page 7 of 23

(emphasis in original). As set forth below, Knox made false or misleading statements to brokers
in an effort to avoid being detected as an underwriter

C. Statutory Framework Concerning Issuer Disclosure Obligations

In addition to the foregoing, certain investors must disclose their control of more than 5%
of an issuer’s outstanding shares. § 15 U.S.C. § 78m. Public companies who are required to
tile periodic reports with the Commission, including on Commission Form lO~K, must also
accurately disclose shareholders who own more than 5% of the company’s outstanding shares.6
As set forth further below, Knox and Wintercap SA schemed with control persons from scores of
companies to avoid detection as 5% stock owners by divvying up the control persons’ stock in
less than 5% tranches across a number of nominee accounts.
II. KNOX AND WINTERCAP SA ILLEGALLY SOLD STOCK

A. Overview

The general purpose of Knox’s scheme was to work with control persons to secretly, and
illegally, sell their stock to investors in contravention of the federal securities laws. In
furtherance of the scheme, Knox, through Wintercap SA, (a) took possession of the stock that
had been stashed in nominee accounts by control persons so that brokers (and investors) would
be unaware of the true beneficial owners; (b) deposited that stock into multiple omnibus
brokerage accounts so that brokers (and investors) would be unaware of the total volume of the

issuer’s stock Wintercap SA controlled; (c) falsely represented that Wintercap SA was not

trading the stock on behalf of control persons; and (d) sold the stock for a handsome fee without

 

° Although some publicly traded companies are not subject to these disclosure obligations
because of their financial condition or number of shareholders, they can choose to voluntarily
file Commission reports, which, in tum, must be accurate § Backrnan v. Polaroid Co;p., 910
F.2d 10, 16 (lst Cir. 1990) (“even a voluntary disclosure of information that a reasonable
investor would consider material must be ‘complete and accurate”’) (citation omitted).

Case 1:18-CV-12058-RGS Document 4 Filed 10/02/18 Page 8 of 23

an effective registration statement, and without adhering to the limitations and obligations
imposed by Rule 144 concerning the sale of unregistered stock by control persons. Donelan
Decl. 1|1] 10, 12, 14, 24. Indeed, Knox’s business model was designed for this purpose from at
least June 2015 to the present. Ld. 11 24 (providing at least one example of a deposit in June
2015).

B. Knox Used Wintercap SA To Illegally Sell Environmental Packaging and
CURE Securities

In 2017 , Knox used Wintercap SA to sell the publicly traded stock of Environmental
Packaging Technologies Holdings, Inc. (“Environmental Packaging”) and CURE Pharmaceutical
Holding Corp. (“CURE”) without an effective registration statement. Environmental Packaging
and CURE were both controlled, directly or indirectly, by the same persons referred to herein
collectively as Control Group A. Donelan Decl. 1111 9-12. A representative of Control Group A
controlled virtually all of both company’s stock. I_d. He, with another member of Control Group
A’s assistance, then used nominee corporate entities to secretly hold virtually all of
Environmental Packaging’s and CURE’s purportedly unrestricted stock (i.e., stock that can be
bought and sold in the markets without restriction).7 I_d. Although these nominee entities held
Control Group A’s stock, the corporate records of these nominee entities did not identify the
foregoing Control Group A representative as the actual beneficial owner. I_d. 111 10, 12.
Representatives of Control Group A subsequently orchestrated the transfer of some of the

purportedly unrestricted stock held in those nominee accounts to Wintercap SA. Ld. 1[1| 10, 12,

 

7 Environmental Packaging and CURE also both omitted the fact that Control Group A owned
more than 5% of each company’s stock in public Commission filings.

Case 1:18-CV-12058-RGS Document 4 Filed 10/02/18 Page 9 of 23

Knox knew that the above-referenced nominees were designed to distance Control Group
A from the stock, For example, on or about February 7, 2017, a representative of Control Group
A sent the following email to Knox:

“[a]s discussed, please find attached our confirmation of the [beneficial owners]

for the three [CURE nominees]. I believe this satisfies are [sic] requirements l

need to instruct the [transfer agent] to transfer the respective shares to Silverton.”
Ld. 1[ 12. The representative of Control Group A did just that, transferring more than 10% of
CURE’s total issued and outstanding shares to Wintercap SA (known as Silverton SA at the
time) in or about February and March 2017. Ld. ‘|1 12, Similarly, the same Control Group A
representative transferred more than 10% of Environmental Packaging’s total issued and
outstanding shares to Wintercap SA in or about March and April 2017. Ld. 11 10.

From there, Knox further disguised Control Group A’s control by depositing its
Environmental Packaging and CURE stock in omnibus accounts across different brokerage firms
and in less than 5% tranches l_d. 1[1[ 10, 12. At least two brokerage firms required Wintercap
SA to complete a form before the firms would agree to sell the stock. Ld. Each time, Knox
falsely represented to the brokerage firms that Wintercap SA was selling less than 5% of
Environmental Packaging’s or CURE’s stock, and that Wintercap SA was not selling stock for
control persons ii

With regard to Environmental Packaging, Knox even helped Control Group A secretly
pay to tout the company, Which Control Group A timed With Wintercap SA’s anticipated stock
sales Ld. 1[ 10. Knox created an offshore entity through which Control Group A and Knox,
directly or indirectly, routed $1 million to pay stock promoters to tout Environmental Packaging

at or about the time Wintercap SA illegally sold that stock to investors Ld. And, that is exactly

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 10 of 23

what happened. §§ Wintercap SA subsequently sold Control Group A’s stock and generated
more than one million dollars of illegal proceeds8 I_d.

C. Knox and Wintercap SA Sold Numerous Other Companies’ Stock Without

an Effective Registration Statement.
Knox’s, through Wintercap SA, sale of Enviromnental Packaging and CURE stock for
Control Group A is merely illustrative of Knox’s business model during the Relevant Period.
The table set forth below identifies other examples, without limitation, of stock sold by

Wintercap SA during the Relevant Period without an effective registration statement.

 

Nomhee

Cdmuhtke

Totll Shms

Wintercap SA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mm ].)r'l;;°;;:' Used re winer sa Anmi¢r¢rmawg Pemmge or MR“:£“’Y"
` winthrop sa Agzegate Shlec Auihble for As afI.utWinteleap Snlu Anihble wmmap SA
Sm~e¢ 'I`nding §§Deposit for'l'radhg
.-'*.R.S.\" 854 1016 3 11,025,000 21,150.000 52.1% S 958,224
CURR 3'3 2017 3 2,083,802 4,721.812 44.1% S 1.031.048
DIGA.F 9.`7.2016 14 15.910,000 18,581,781 85.6% S 4,001,095
D\'GG. R£TC 613.2017 3 13_366.018 is..116.592 99.7% s 8_371.665
B'\'\` 616 2015 5 18.150.000 29.9$6.500 60.9°/» S ~'.155.097
GLD 425 2017 2 900_000 1.365_000 65_9% s 752230
GR..\!X 313.2017 5 7.263,33? 13.388.337 52.3% S 5,016,99')
ORRP 429 2016 5 11,050,000 14,999.500 ?3_7% s 7.853,086
EP’TI 412'2017 3 ?,833,344 S.OSO,-'~l$ 97.3°.'¢ S 1,310,`»51
GI.I_K 10 28 2015 4 9.900,000 26,400.35! 37.5% S 1,601.076
'Z\'EWG 8 10 2016 3 3.600.000 6.800.000 52.9% 5 1.939.1-17
PSCR 627.‘2016 7 15.359.998 17.909.998 ss.s% s 3_.781_01!
Ps.\’? 10 5.2015 2 6.6?6..'50 27.855.450 24.0% S !.960.469
SPR_\' 128 2017 4 11,450,000 21,691.615 51.$°.'¢ 5 1,526.1-13
SRL'P 11 16 1016 6 10,~%46.67`.‘ 10,763,339 97.1% S 2.727.215
U.\K"G 3131\2017 4 19.'.‘50.000 22.291,754 86.4% S 1.918,749
\°BIO 63 2015 20 8,337,065 19,622,915 .'5.0€, S 11,773,801
ZE.\'O 927 2016 3 4.432.050 10.92-$.835 ~'0.6% S 4.361.333
TOTAL s 64.810.246

 

Each example in that table illustrates a pattern of unregistered sales on behalf of various
control groups First, in close temporal proximity, one or more control persons exercising
control over a significant percentage of a publicly traded company’s stock transferred that

company’s stock to several nominee accounts Donelan Decl.1] 24. Secona’, the control persons

 

8 For the sake of brevity, the Commission has not summarized herein another example that is
outlined in the complaint concerning trading in the securities of Garmatex Holdings, Ltd. E
Complaint 1111 76-85; Donelan Decl. 1111 13-14.

10

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 11 of 23

further aggregated and transferred the company’s stock to Wintercap SA f`or the purpose of
distributing it to the public. Ld. Third, Knox, through Wintercap SA, distributed (i.e., sold) the
control persons’ stock to the market and, therefore, acted as an underwriter. Ld. Fourth, on each
occasion, no effective registration statement Was filed concerning Wintercap SA’s sale.
Complaint, 11 87; Donelan Decl. 11 25. Fifth, on each occasion, no exemption applied, and the
control persons did not comply with the conditions set forth in Rule 144. Donelan Decl. 11 25.
IV. THE DEFENDANTS’ MOVEMENT OF MONEY OFFSHORE

Wintercap SA generated approximately $165 million in stock sale proceeds between
approximately October 2015 and April 2018, including through the sale of stock referenced in
the table above. Donelan Decl. 1111 18, 24. Knox turned to Gastauer for assistance in moving the
proceeds of those stock sales in a manner that obscured Knox’s association with the money.

Gastauer was (and still is) the owner and operator of WebBank 21 Group or WB21
Group through WB21 Limited, which purports to be a virtual bank that offers a solution to
“streamline” customers through the banking “knoW-your-customer” requirements9 Ld. 11 7. In
reality, Gastauer operates a front for his customers, pretending that the accounts he opens at
banks are his own when, in reality, he opens and maintains accounts (for a fee) on behalf of
customers such as Knox, Indeed, after Gastauer began working with Knox, Gastauer created a
series of U.S. entities (and corresponding bank accounts), which were merely shell companies
designed to receive and distribute the proceeds of Wintercap SA’s stock sales Ld.

Initially, in October 2015, Gastauer created WB21 US Inc. and then opened, as sole

signatory, several bank accounts in that company’s name. Ld. Between approximately

 

9 For example, banks routinely require customers to fill out account opening forms reflecting the
nature and purpose of an account, and to subsequently answer questions about certain banking
activity.

ll

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 12 of 23

December 2015 and August 2016, Gastauer primarily used the WB21 US Inc. accounts to
receive and disburse stock sale proceeds from Wintercap SA foreign bank accounts Ld. 1111 15-
20.

However, in June 2016, when Knox tried to send money directly from a Wintercap SA
(operating at the time as Silverton SA) brokerage account to WB21 US Inc., his request was
rejected. l_d. 11 17. Brokers oiien scrutinize transfers that are not “first-party.” First-party
transfers are those between bank and brokerage accounts held in the same name. In response,
Gastauer formed a new U.S. entity called Silverton SA Inc. and opened several bank accounts in
that narne.10 Gastauer falsely represented the status of Silverton SA Inc. to at least one bank in
the process Id. 11 7, 19. At later points, when asked by at least one bank about suspicious
transfers, Gastauer repeatedly lied to various bank employees in order to substantially assist
Knox. Ld. 11 19; Complaint1[1[ 96-98. In reality, Gastauer established Silverton SA Inc. in the
United States so that Knox had a mechanism to transfer the proceeds of (what at the time was)
Silverton SA’s illegal stock sales fi'om brokerage firms to third party beneficiaries often in
foreign jurisdictions Donelan Decl. 1[ 20.

Gastauer also took money f`or himself and his family. Id. 1111 35-38. Indeed, Gastauer
transferred millions of dollars from accounts he created for Knox to accounts under his personal
control, and approximately $4 million to his father and a second relative for no legitimate

purpose or consideration Id. 1111 35-37. The source of these funds, however, was Wintercap

 

m At the time, Knox’s Wintercap SA was operating as, and had brokerage accounts in the name
of, Silverton SA. Donelan Decl. at 11 5. Knox was carefill to not include “Inc.” when causing
brokerage firms to transfer money from his Silverton SA brokerage accounts to Gastauer’s
Silverton SA Inc. bank accounts Id. 11 17.

12

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 13 of 23

SA’s illegal stock sales to investors Gastauer also caused his entities to transfer money to
another entity-B21 Ltd.-which was previously controlled by Gastauer. I_d. 11 38.
V. KNOX’S AND WINTERCAP SA’S CONDUCT IS ONGOING

Wintercap SA is continuing to sell stock in the same manner as described above, with
Knox at the helm. For example, as recently as June 2018, Wintercap SA generated
approximately $5 million in proceeds by liquidating the stock of two publicly traded companies
Donelan Decl. 1[ 39.

ARGUMENT

I. THE COURT HAS PERSONAL JURISDICTION OVER THE DEFENDANTS

Section 27 of the Exchange Act provides for personal jurisdiction and has been construed
to include foreign persons, bounded only by the due process clause of the Fifth Amendment.
Leasco Data Processing Equip. Corp. v. Maxwell, 468 F.2d 1326, 1340 (2d Cir. 1972); Bersch v.

Drexel Firestone Inc., 519 F.2d 974, 998 (2d Cir. 1975), cert. denied, 423 U.S. 1018; SEC v.

 

Carillo et al., 115 F.3d 1540, 1543 (l lth Cir. 1997); see also Nowak v. Tak How Invs, Ltd., 94

 

F.3d 708, 713, 717 (l st Cir. 1996) (finding personal jurisdiction over foreign defendants);
Blueta_rp Fin., Inc. v. Matrix Construction Co., 709 F.3d 72, 82 (lst Cir. 2013) (same). The
standard applied is the traditional minimum contacts analysis Id. Under this analysis, to
determine if jurisdiction will lie, Courts look to whether a defendant has purposefully availed
himself of the United States by conducting activities here. l_d. This standard is clearly met in
this case. The Defendants availed themselves of the United States financial markets through the

use of United States-based brokerage and bank accounts, and by virtue of Wintercap SA’s sale of

13

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 14 of 23

the stock of companies regulated by the Commission.ll In fact, the use of U.S. financial
markets, U.S. brokerage and bank accounts, and the securities of U.S. companies regulated by
the Commission, all were necessary components of the Defendants’ conduct.

III. A TEMPORARY RESTRAINING ORDER IS NECESSARY TO PROTECT
INVESTORS AND IN THE PUBLIC INTEREST

A. Legal Framework

In the First Circuit, a temporary restraining order and a preliminary injunction “may be
granted if the movant shows a likelihood of success on the merits, a risk of irreparable harm, a
favorable balance of equities, and that the injunction would be in the public interest.” M
Lfe, 311 F.3d l, 8 (lst Cir 2002). “The ‘sine qua non’ of a preliminary injunction analysis is
whether the plaintiff is likely to succeed on the merits of its claim.” Id.

B. The Commission is Likely to Succeed on the Merits

The evidence detailed above demonstrates that the Commission is likely to succeed on
the merits of both its Section 5 claims, which do not include the element of scienter, as well as
its anti-fi‘aud claims, which do include it. In that regard, the sale of unregistered stock by Knox
and Wintercap SA in violation of Section 5_for which scienter is not an element-is a
sufficient basis for freezing their assets E SEC v. Longfin Cor_‘p., 316 F. Supp. 3d 743, 748,
756 (S.D.N.Y. May l, 2018) (granting preliminary injunction freezing assets for alleged

violations of Section 5 of the Securities Act).

 

ll Similarly, venues lies in this district. The “proper question [in these types of cases] is not just
where the defendants acted, but whether the defendants knew or had reason to know that the
misleading manipulation would be communicated to and relied upon by market participants
within the forum.” SEC v. AutoChina Int’l. Ltd., 2013 WL 265974, at *1-2 (D. Mass. Jan. 24,
2013) (finding that venue was proper in the District of Massachusetts because Massachusetts-
based investors purchased the illegally sold stock). Here, Massachusetts investors purchased
stock sold illegally by Wintercap SA. Donelan Decl. il 31.

14

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 15 of 23

l. Sale of Unregistered Stock

Section 5(a) of the Securities Act prohibits the direct or indirect sale of securities through
the mail or interstate commerce unless a registration statement has been filed and is in effect.
Section 5(c) of the Securities Act prohibits the offer to sell securities through the mail or
interstate commerce unless a registration statement has been filed. A prima facie showing of a
Section 5(a) or 5(c) violation requires that: (1) no registration statement was filed or is in effect;
(2) the defendant directly or indirectly offered to sell the securities; and (3) the offer or sale was
made in connection with the use of interstate communications §e_e SEC v. Esposito, 260 F.
Supp. 3d 79, 88 (D. Mass. 2017); SEC v. Tropikgadget FZE, 146 F. Supp. 3d 270, 280 (D. Mass.
2015) (citing SEC v. Spence & Green Chemical Co., 612 F. 2d 896, 901-02 (5th Cir. 1980).

Courts interpreting the “sale” element have concluded that it may be satisfied by a
showing that a defendant was a “necessary participant” or a “substantial factor” in the

unregistered sale or offer of sale. E Zacharias v. SEC 569 F.3d 458, 464-66 (D.D.C. 2009)

 

(applying “substantial factor” test); see also Friendlv Power Co. LLC, 49 F. Supp. 2d 1363, 1371

(S.D. Fla. 1999); SEC v. Mumhy, 626 F.2d 633, 649-52 (9th Cir. 1980); SEC v. Holschuh 694

 

F.2d 130, 139-40 (7th Cir. 1982) (“[T]he relevant inquiry in an enforcement action is whether
the evidence shows that the defendant was a substantial and necessary participant in the sales
transactions.”); c_f SEC v. Saxena_t, 26 Fed. Appx. 22, 23 (lst Cir. 2001) (per curiam) (noting that
defendant had violated Sections 5(a) and 5(c) by “participating in the offer or sale of
unregistered securities in interstate commerce or through the mails.”).

As set forth above, Knox and Wintercap SA were “necessary participants” and a
“substantial factor” in the sale of the relevant securities Knox, through Wintercap SA, offered

to sell_and did sell_unregistered stock on behalf of a number of clients, including Control

15

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 16 of 23

Group A.12 The evidence shows that members of Control Group A were, in fact, controlling
Environmental Packaging and CURE. And, as the table above demonstrates for a host of other
publicly traded companies, Wintercap SA routinely sold a significant percentage of each
company’s publicly traded stock for control persons without an effective registration statement.
w SEC v. Lonan Corp., et al., 18-cv-02977-DLC, Dkt. No. 52, at 30 (concluding that a jury
would likely conclude a shareholder was a control person because of his “influence on and
domination of the mark for the company’s shares”).

Accordingly, the Commission has established a likelihood of proving that Knox and
Wintercap SA violated Sections 5(a) and (c) of the Securities Act.13 Indeed, the Commission
need not prove that Knox knew or recklessly disregarded that he sold for control persons to
violate Sections 5(a) and (c) of the Securities Act; scienter is n_ot an element of the offense. g

Esposito, 260 F. Supp. 3d at 88-89; SEC v. Gibraltar Global Securities Inc. et al., l3-cv-02575-

 

GBD-JCF, Dkt. No. 84 at 5 (“Section 5 liability does not require scienter.”) (citing w
Larnik, 2010 WL 4860678, at *ll (S.D.N.Y. Nov. 29, 2010)).
In addition, the Commission, can also establish that it is likely to succeed on the merits of
its antifraud allegations against Knox and Wintercap SA for the reasons set forth below.
2. Antifraud Violations: Knox and Wintercap SA
To succeed in a claim under Section 10(b) of the Exchange Act and Rule lOb-5(b)

thereunder, a plaintiff must prove that the defendant made a material misrepresentation or

 

'2 The requirement for a registration statement applies to each separate offer and sale of a
security, not to the security itself; thus, “proper registration of a security at one stage does not
necessarily suffice to register subsequent offers or sales of that security.” SEC v. Universal
Exp., Inc., 475 F. Supp. 2d 412, 422 (S.D.N.Y. 2007).

13 Wintercap SA’s stock sales were in connection with the use of interstate communications
including using foreign and domestic bank and brokerage accounts Donelan Decl. il 7.

16

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 17 of 23

omission with scienter. g Aaron v. SEC, 446 U.S. 680, 695 (1980); Aldridge v. A.T. Cross
Ap_., 284 F.3d 72, 82 (l st Cir. 2002) (scienter may be established by a showing of
recklessness). Rule 10b-5(a) and (c)-also known as scheme liability_state, in relevant part,
that it “shall be unlawful for any person [. . .] [t]o employ any device, scheme, or artifice to
defraud, [. . .] or [. . .] [t]o engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person, in connection with the purchase or sale of
any security.” Ernst & Ernst v. Hochfelder, 425 U.S. 185, 196 (1976) (quoting 17 C.F.R. §
240.10b-5). Scheme liability under Rule 10b-5(a) and (c) arises where the defendants “employ a
deceptive device for the purpose of defrauding investors.” §p_o_s@, 260 F. Supp. 3d at 91 .14
Direct evidence of scienter is unnecessary; rather, “proof of scienter required in fraud cases is

often a matter of inference from circumstantial evidence.” l-Ierman & MacLean v. Huddleston.

 

459 U.S. 375, 390 n.30 (1983). The Commission need not prove scienter under Sections

l7(a)(2) and (3) of the Securities Act. w Aaron v. SEC 446 U.S. at 698-702. Proof of

 

negligence alone suffices w id.

Here, Knox made and submitted materially false statements on broker forms S_ee
Complaint 1111 38-44, 69-74. Knox’s misstatements were not due to a mistake or accident. He
knew that one representative of Control Group A coordinated the deposit of a significant
percentage of both Environmental Packing and CURE stock with Wintercap SA. Knox, as
Wintercap SA’s owner and principal officer, also knew that Wintercap SA segregated and
deposited that stock across multiple brokerage accounts And, Knox knew this information at the

time that Knox signed and submitted a broker’s “Deposit Securities Request” when seeking to

 

'4 “The SEC does not need to prove investor reliance, loss causation, or damages in an action
under Section 10(b) of the Exchange Act, Rule 10b-5, or Section l7(a) of the Securities Act.”
SEC v. Credit Bancorp, Ltd., 195 F. Supp. 2d 475, 490-91 (S.D.N.Y. 2002).

17

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 18 of 23

deposit Environmental Packaging stock, and Broker A’s “Equity Authentication Form” when
seeking to deposit CURE stock. Id. Accordingly, Knox acted with scienter (or, at a minimum,
was negligent). '5

In light of the foregoing, Knox made these material misstatements to brokers in violation
of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section l7(a)(2) of the
Securities Act. Knox’s misstatements however, were also part of a larger scheme to collect,
distribute, and secretly sell the stock of control persons in violation of Section 10(b) of the
Exchange Act and Rules 10b-5(a) and (c) thereunder, and Sections l7(a)(l) and (3) of the
Securities Act. Indeed, Knox’s misstatements are evidence of his intent to disaggregate the
shares Wintercap SA was preparing to sell on behalf of control persons

3. Aiding and Abetting: Gastauer

The evidence also demonstrates that the Commission is likely to prove that Gastauer (and
the entities through which he operated, including defendants WB21 US Inc., Silverton SA Inc.,
WB21 NA Inc., C Capital Corp., Wintercap SA Inc., and B2 Cap Inc.) aided and abetted KnOX’S
and Wintercap SA’s primary violations of Sections 5(a), 5(c), and l7(a) of the Securities Act,
and Section 10(b) of the Exchange Act and Rule 10b-5 thereunder. Indeed, Gastauer “knowingly
or recklessly provide[d] substantial assistance” to Knox. §§ Section 15(b) of the Securities Act;
Section 20(e) of the Exchange Act; SEC v. Wey, 246 F. Supp. 3d, 894, 930 (S.D.N.Y. 2017)
(discussing aiding and abetting elements post Dodd-Frank); SEC v. Smith, 2015 WL 4067095, at
*8 (D.N.H. July 2, 2015) (same). The Commission can prove “substantial assistance” by

showing that Gastauer “associated himself with the venture, that he participated in it as

 

15 Knox’s conduct is imputed to Wintercap SA. B SEC v. Manor Nursing Ctrs. Inc, 458 F.2d
1082, 1096, n.16 (2d Cir. 1972) (scienter of an individual who controls a business may be
imputed to that entity); Tropikgadget FZE, 146 F. Supp. 3d at 280 (same).

18

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 19 of 23

something that he wished to bring about, and that he sought by his actions to make it succeed.”
SEC v. Apuzzo, 689 F.3d 204, 206 (2d Cir. 2012) (internal quotations and citations omitted).

Gastauer knowingly, or recklessly, provided substantial assistance to Knox and
Wintercap SA by creating and maintaining a U.S.-based corporate and banking network for the
purpose of allowing Knox and Wintercap SA to transfer the proceeds of illegal stock sales out of
brokerage accounts funnel those proceeds through Gastauer’s corporate entities and bank
accounts with seemingly no tie to Knox, and distribute those proceeds to third parties including
at least one stock promoter that a control group used to tout the stock sold by Wintercap SA. W
Complaint 1111 89-103. To further this venture, Gastauer repeatedly lied to banks about the true
nature of Silverton SA Inc.’s business Id. ‘11 96-98. And, Gastauer encountered numerous red
flags along the way, including emails from and telephone conversations with banks in which
Gastauer was repeatedly questioned about the proprietary of suspicious wires in and out of his
accounts ld_. Gastauer, nonetheless continued to conceal Knox’s identity and the actual source
of the money flowing through Gastauer’s accounts from banksl6

4. Relief Defendants

Gastauer transferred millions of dollars of Wintercap SA’s illegal sale proceeds to
Raimund Gastauer, Simone Gastauer Foehr, and B21 Ltd. Raimund Gastauer, Simone Gastauer
Foehr, and B21 Ltd. do not appear to have any legitimate claim to these funds lndeed, they are

not employees of Wintercap SA or associated on any of the corporate records of the Gastauer-

 

16 As the founder and chief executive officer of WB21 US Inc., Silverton SA Inc., WB21 NA
Inc., and C Capital Corp.,_each of which Gastauer used to substantially assist Knox_
Gastauer’s conduct is imputed to each company. E Manor Nursing Ctrs., 458 F.2d at 1096,
n.16; Tropikgadget FZE, 146 F. Supp. 3d at 280. Similarly, Gastauer caused a relative to open
Wintercap SA Inc., and B2 Cap lnc, but Gastauer was actually the operator of these companies
and related bank accounts Ld.

19

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 20 of 23

entities subject to this case. Donelan Decl. ‘[1 35. Each are related to Gastauer in some way,
which is a strong indication that Gastauer was merely passing on the fruits of the fraud to those
close to him. Id. 11 36-37. Raimund Gastauer, Simone Gastauer Foehr, and B21 Ltd. are not
entitled to benefit from illegal stock sales described herein.

C. An Asset Freeze, TRO, and Preliminary Injunction are Necessary, and in the
Public Interest

Wintercap SA generated approximately $165 million during the relevant period. This
money is the ill-gotten gains that Wintercap SA, and/or the control persons with whom Knox
schemed, made from investors including investors in Massachusetts. At least some of this
money was held by Gastauer (and the defendant entities he created), and Gastauer transferred,
directly or indirectly, at least some of this money to the Relief Defendants. Donelan Decl. 1111 35-
38. Wintercap SA raised approximately $9 million from the sale of Environmental Packaging,
CURE, and Garmatex alone. Id. 1111 27-34.

In this case, an asset freeze is particularly Warranted because the Defendants frequently
tunnel money out of the country_leading to the dissipation of funds-and have demonstrated
efforts to conceal their conduct. Id. 11 20. The evidence clearly shows a strong indication that the
Defendants will continue to take steps to dissipate their illegally obtained money. w M
Sigpal Research, Inc., v. Otus, 417 F.3d 28, 31 (lst Cir. 2005) (although “[t]he possibility that a
defendant may not have assets on the day of judgment may not automatically make out a
showing of irreparable injury, . . . the story is quite different where there is a strong indication
that the defendant may dissipate or conceal assets”) (citations omitted). And, given Gastauer’s
connection to the Relief Defendants, there is a substantial likelihood that the Relief Defendants

would take steps to dissipate or conceal the funds in their possession as well.

20

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 21 of 23

In light of the foregoing, the Defendants should also be temporarily restrained and
preliminary enjoined from violations of the federal securities laws Section 20(b) of the
Securities Act [15 U.S.C. § 77t(b)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)]
authorize the Commission to seek, and the Court to enter, preliminary injunctions against future
securities law violations upon a “substantial showing of likelihood of success as to both a current
violation and the risk of recurrence.” The Defendants are still in the business of selling stock
illegally and/or trying to conceal the fruits of those sales They should be stopped immediately.

III. THE COURT SHOULD GRANT ADDITIONAL RELIEF TO FACILITATE THE
PRESERVATION OF INVESTOR ASSETS AND LITIGATION OF THIS CASE

A. The Court Should Enter an Order to Repatriate the Defendants’ Assets

Courts may impose an order to repatriate funds transferred to foreign jurisdictions §§
SEC v. Thibeault, 80 F. Supp. 3d 288, 293 (D. Mass. 2015) (ordering repatriation and noting that
“once equity jurisdiction of the district court has been properly invoked by a showing of a
securities law violation, the court possesses the necessary power to fashion an appropriate
remedy”); SEC v. Illarramendi, 2011 WL 2457734, at * 6 (D. Conn. June 16, 2011) (same).
Such relief will further protect the funds from dissipation, and is appropriate When, as here,
foreign nationals may have transferred funds outside of the jurisdiction of the United States.

B. The Court Should Order an Accounting

Courts may impose the equitable remedy of a sworn accounting to provide an accurate
measure of unjust enrichment and the Defendants’ current financial resources B§g$
Thibeault, 80 F. Supp. 3d at 293 (ordering an accounting); SEC v. Illarramendi, 2011 WL
2457734, at * 6 (same). An accounting is critical to determine the disposition and the amount of

the Defendants’ assets as well as the assets available for disgorgement and a civil penalty.

21

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 22 of 23

C. The Court Should Order the Defendants to Preserve Documents

Similarly, the Court should enter an order prohibiting the Defendants or any of their
agents or anyone acting in concert with him, from destroying and altering documents to preserve
as much of the evidence as possible given the Defendants’ potentially-continuing misconduct.
See, e.g._, SEC v. varand, 2000 WL 913894, at *12 (S.D.N.Y. July 6, 2000); FTC v. American
lnvestors Com., 1995 WL 768924, at *1 (D. Mass. November 16, 1995).

D. An Order Authorizing Alternative Means of Service is Appropriate

In addition to the means of service provided by the F ederal Rules of Civil Procedure, the
Commission asks the Court to authorize service of any Order issued by the Court in connection
With this Application, as well as the papers on which the Order was granted, upon the Defendants
and their agents (or banks and brokerage firms holding the Defendants’ assets) by email. This
alternative means is calculated to provide notice of the Court’s Order and the underlying
documents and has been approved by courts in similar circumstances in other cases g
MgioDvnamics Inc. v. Biolitec. AG, 780 F.3d 420, 429 (lst Cir. 2015) (“[b]y its plain terms
Rule 4(f)(3) does not require exhaustion of all possible methods of service before a court may

authorize service by ‘other means’ such as service through counsel and by email”).

22

Case 1:18-cv-12058-RGS Document 4 Filed 10/02/18 Page 23 of 23

CONCLUSION

For the reasons set forth above, the Commission respectfully requests that the Court

enter, ex parte, a temporary restraining order in the form attached hereto and set a hearing date

before the temporary restraining order expires to determine whether to enter a preliminary

injunction.

Dated: October 2, 2018

 

 

Eric A. ForHi\rsdass Bar No. 669685)
Senior Trail Counsel

David M. Scheffler (l\/lass Bar No. 670324)
Enforcement Counsel

J. Lauchlan Wash (Mass Bar No. 629092)
Enforcement Counsel

Jonathan Allen (lvlass Bar No. 680729)
Enforcement Counsel

Rebecca Israel
Enforcement Counsel

Martin F. l-lealey (Mass Bar No. 227550)
Regional Trial Counsel

Amy Gwiazda (Mass Bar No. 663494)
Assistant Regional Director

SECURITIES AND EXCHANGE COMMISSION
Boston Regional Office

33 Arch sr., 24‘h Floor

Boston, MA 021 10

Phone: (617) 573-8827 (Forni direct)

Fax: (617) 573-4590 (fax)

ForniE@sec.gov (Forni email)

23

